        Case 2:20-cv-00601-CBM-SS Document 20 Filed 04/14/20 Page 1 of 1 Page ID #:73


                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL


Case No.          CV 20-0601-CBM(SSx)                                                 Date     APRIL 14, 2020


Title     Allen Brodetsky v. Ameci Pizza & Pasta Inc.,


Present: The Honorable          CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE



                  YOLANDA SKIPPER                                                 NOT REPORTED
                      Deputy Clerk                                                  Court Reporter


                Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                          None Present                                              None Present



Proceedings:          (IN CHAMBERS)          ORDER AND NOTICE TO ALL PARTIES


        In light of the notice of settlement, filed April 13, 2020, indicating that the case has settled in its
        entirety, this action is placed in inactive status.


        By MAY 29, 2020 the parties shall file either a proper stipulation and order for dismissal or judgment.
        Failure to timely file a stipulation and order for dismissal or judgment shall result in the dismissal of this
        action.


        IT IS SO ORDERED.



        cc: all parties




        CV-90                                       CIVIL MINUTES - GENERAL               Initials of Deputy Clerk YS
